The opinion of the court was delivered by
Gibson, C. J.
The assignment before us bears the impress of premeditated fraud on its front. The Norristown and Yalley Rail Road Company transferred by it, to the Mechanic’s and Tradesman’s Insurance Company, all the iron and fittings then owned by *186it, “in trust, to sell so much of it as should, with the amount then sold, be equal to the one half of the whole that had been imported; and, with the proceeds, pay liens, balance due for advances, and expenses due and payalole, or to become due and payable, for or on account of the said iron and fittings, or for or on account of the keeping thereof.” Then comes a very explicit avowal of the purpose. “Now, this indenture further witnesseth that, as far as respects the iron and fittings not herein disposed of, or ordered to be sold, the same is held by the said the Mechanic’s and Tradesman’s Insurance Company, in trust for this further condition: to deliver the same to any person or persons, for the purpose, duly authorised by the Norristown and Valley Railroad Company, by writing under seal of the said company, to be laid on the track of said railroad, and for no other use or purpose whatever.” So, then, the assignor was to retain the use and control of the property free from the reach of the creditors ! Else, why assign the whole, if only the half was to be sold for payment of particular debts ; or why hold the trust subject to the order of the assignor till it should be convenient to make it a part of the road, and thus freed from levy and sale ? Evidently, to use the fraudulent ownership of the assignee as a cover to keep off execution creditors. It is strange that corporations should resort to contrivances so flimsy and transparent.
The non-suit was properly ordered.
Judgment affirmed.